UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1217


MICHAEL L. PACK,

                  Plaintiff - Appellant,

             v.

COMMISSIONER FREDERICK        BEALEFIELD,    III,   Baltimore   City
Police Department,

                  Defendant - Appellee.



                               No. 09-1218


MICHAEL L. PACK,

                  Plaintiff - Appellant,

             v.

MR. PAUL WEIDEFIELD, Maryland Transit Administration,

                  Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.    Andre M. Davis and J. Frederick
Motz, District Judges. (1:09-cv-00207-AMD; 1:09-cv-00208-JFM)


Submitted:    June 22, 2009                     Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In these consolidated appeals, Michael L. Pack appeals

district court orders summarily dismissing without prejudice his

civil rights complaints for failing to state a claim.           Pack was

free to amend the complaints to cure the defects.          A dismissal

without prejudice is not reviewable by this court unless the

reasons   stated   for   the   dismissal   clearly   disclose   that   no

amendment to the complaint could cure its defects. See Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 66-

67 (4th Cir. 1993).      Because Pack could cure the defect in each

complaint, we dismiss the appeals.         Id.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                DISMISSED




                                    3